540 F.2d 458
Hazel L. GLESENKAMP, Appellant,v.NATIONWIDE MUTUAL INSURANCE CO., Appellee.
No. 74-2326.
United States Court of Appeals,Ninth Circuit.
July 20, 1976.

Ernest M. Thayer, of Carroll, Burdick & McDonough, San Francisco, Cal., for appellant.
Guy O. Kornblum and William D. Hunter, of Pettit, Evers & Martin, San Francisco, Cal., for appellee.
OPINION
Before ELY and CARTER, Circuit Judges, and BURNS,* District Judge.
PER CURIAM:


1
Upon the basis of the very carefully reasoned "MEMORANDUM OF OPINION AND ORDER", written by District Judge Renfrew and reported at 71 F.R.D. 1 (N.D.Cal.1976),1 the District Court's judgment is


2
AFFIRMED.



*
 Honorable James M. Burns, United States District Judge, District of Oregon, sitting by designation


1
 Another of Judge Renfrew's opinions that pertains to the controversy is reported at 344 F.Supp. 517 (N.D.Cal.1972)